Citation Nr: 1632943	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-28 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, type 2, with erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1965 to January 1967, and from December 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

Historically, in an April 2010 rating decision, in pertinent part, the RO awarded service connection for diabetes mellitus, type 2, and assigned a rating of 20 percent.  In a June 2010 rating decision, the RO denied service connection for hypertension.  In a December 2010 Notice of Disagreement, the Veteran expressed disagreement with these issues, including the initial rating of the diabetes mellitus and service connection for hypertension.  In a September 2011 Statement of the Case, the RO readjudicated the initial rating issue (diabetes mellitus), and service connection for hypertension.  In an October 2011 Substantive Appeal, the Veteran explicitly limited the appeal to service connection for hypertension.  As such, the Veteran did not perfect an appeal as to the issue of a higher initial rating for diabetes mellitus; that issue is no longer in appellate status, and is not before the Board.  The appeal (service connection for hypertension) is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that the hypertension is secondary to the service-connected diabetes mellitus.  See December 2009 Claim; see also October 2011 Substantive Appeal.  Here, the Board first notes that the Veteran has been diagnosed with hypertension.  See May 2010 VA Examination.

The Veteran was afforded a VA examination in May 2010.  The VA examiner opined that it is less likely than not that the hypertension is related to the service-connected diabetes mellitus.  The VA examiner explained that, based on the Veteran's report that diabetes mellitus was diagnosed in 1996 and hypertension was diagnosed in 1997 or 1998, it takes a longer period of progression to develop other medical problems related to diabetes.  Here, the term "related to" does not encompass the question of aggravation (permanent worsening in severity beyond a normal progression).  The United States Court of Appeals for Veterans Claims has held that it is not clear that a medical opinion stating a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability encompasses the question of aggravation under 38 C.F.R. § 3.310.  Such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  

The Veteran clarified in the October 2011 Substantive Appeal that he incorrectly reported to the May 2010 VA examiner that diabetes mellitus was diagnosed in 1996 and hypertension was diagnosed in 1997 or 1998.  Instead, as corroborated by a December 2009 letter from the Veteran's private treating physician, Dr. L.G., the Veteran was diagnosed with diabetes mellitus in September 1997.  Limited VA treatment records (submitted by the Veteran) also suggest that the prescription for Lisinopril to treat high blood pressure began between December 2003 and April 2004.  Here, the May 2010 VA examiner based the medical opinion, at least in part, on an inaccurate factual basis as the evidence of record, particularly the letter from Dr. L.G. and the VA treatment records, demonstrates that the Veteran was first diagnosed with diabetes mellitus in September 1997, and suggests that the Veteran was first treated for hypertension between December 2003 and April 2004.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes).

In a brief note written in November 2011, the Veteran's treating VA physician, Dr. B.P, opined that the Veteran's hypertension is most likely related to the service-connected diabetes mellitus.  Significantly, there was no rationale or explanation offered for the proffered opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).  For the above reasons, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the current hypertension.

In addition, it is at least unclear when the Veteran was first diagnosed with hypertension.  While the limited VA treatment records provided by the Veteran suggest that the prescription for Lisinopril to treat high blood pressure began between December 2003 and April 2004, the record does not include the complete VA treatment records prior to April 2005.  As such, the Board finds that a remand is also necessary to obtain all outstanding VA treatment records prior to April 2005 pertaining to the Veteran's hypertension.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Associate with the electronic record all VA clinical documentation from the Cleveland VA Medical Center pertaining to the diagnosis and treatment of the Veteran's hypertension not already of record, including that provided prior to April 2005.

2. After the action in paragraph 1) is completed, other than the physician assistant who conducted the May 2010 VA examination, request that a physician review the electronic file and provide an addendum medical opinion.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the current hypertension is caused by the service-connected diabetes mellitus?

b) If not caused by the service-connected diabetes mellitus, is it at least as likely as not (50 percent probability or greater) that the hypertension is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected diabetes mellitus?  If the VA examiner opines that the hypertension is aggravated by the service-connected diabetes mellitus, he/she should indicate the degree of disability before aggravation and the current degree of disability.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After completion of the above and any additional development deemed necessary, readjudicate the issue of service connection for hypertension in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




